DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 1 has been reviewed and are under consideration by this office action.

Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non- Final Rejection of 09/15/2021, Applicant, on 01/01/2021, amended claims. Claims 1 is pending in this application and have been rejected below. Claims 2-7 have been cancelled.

Response to Amendment
Applicant’s amendments are received and acknowledged.
The amended claims overcome the 102 rejection by adding new limitations to the independent claims. However, a new 103 rejection is facilitated by the amendments.
Applicant has cancelled claims 2-7, rendering the 112 rejections moot. The 112 rejection is withdrawn.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
Applicant argues that claim 1 as amended cannot be performed on the mind nor is in any way related to the methods of organizing human behavior and further points to:

    PNG
    media_image1.png
    233
    562
    media_image1.png
    Greyscale

The Examiner respectfully disagrees and further notes the cited limitations are not recited in the claims as written above. However, even if they were tabulating demands of a job…, calculating loads  placed on muscles, devising a test, and causing the candidate to undergo the test are steps do fall in to the groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The Examiner notes these actions specifically fall under business relations when determining a candidate is capable of performing a job. 
Further the Examiner notes tabulating demands (e.g. determining a candidate would need to lift a ladder that weighs for 30lbs 5 times in an 8 hour shift), calculating load placed on muscles (e.g. 30lb lifted 5 times for a total of 150lbs lifted), devising a test (e.g. planning a test 
The Applicant further argues that elements impose a meaningful limit and integrate the exception into a practical application.
The Examiner respectfully disagrees. The amended claims recite additional elements that do not integrate the claims into a practical application nor impose a meaningful limitation. The rejection is updated below to include the additional elements previously rejected as dependent claims.
The 101 rejections are updated and maintained.
Response to Arguments - 35 USC § 102
Applicant’s amendments have overcome the 102 rejection, but facilitate a new 103 rejection. The 102 arguments are moot in light of the new rejection.
Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
Applicant argue that Ogata does not teach: a predetermine group of demands as identified.
The Examiner respectfully disagrees. Ogata teaches storing a work burden for each work content (see at least Ogata, [col. 4, lines 36-41]). The “work content” are the tasks that are performed by the worker and are interpreted as the predetermined demands of the job during a Ogata, (Fig. 7a-c) to provide a visualization of the predetermined group of demands.
Applicant argue that Ogata does not teach: calculating the loads placed upon the muscles… based on the tabulation.
The Examiner respectfully disagrees and further notes the argument as written does not recite the same language as the claim limitation. However, Ogata does teach the limitation as seen below (See Ogata, [col. 4, lines 36-41]; With the work burden index calculation apparatus which is schematically shown in FIG. 2, the equivalent work burden is determined and stored for each work content, and thus by inputting work content and work time, the work burden index when the work is continued for the work time is calculated and outputted and further see Ogata, [col. 7, lines 51-61]; It is possible to take the average of the values obtained for the 20 different muscle kinds for each work content. FIG. 7(B) shows part of data of the average value of the maximum muscle contraction ratios for the individual muscle kinds for each work content that is determined by the position, load level and direction of push. FIG. 7(C) shows part of the average value of the calculated equivalent work burdens).
Applicant argue that Ogata does not teach: devising and conducting a test….
The Examiner notes that the claims do not recite devising nor conducting a test. The claims recite a derivation step but does not recite devising a test. The Examiner further notes the as amended the claims merely recite an analysis of responses to a test, but does not recite the conducting of a test. The Examiner notes that Peacock is relied upon to teach the analysis of the test and the Examiner points to the 103 rejection below for further detail regarding the rejection of the claims.

In response to the argument, the Examiner respectfully disagrees. The applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As noted in the rejection below, Ogata is relied upon to teach loads borne on muscles during a shift. While Peacock is relied upon for testing and physiological responses. 
The Applicant further contends that Peacock does not teach a physiological response and further states a physiological response is a body’s automatic response.
The examiner is not persuaded by the applicant’s argument the and the examiner notes that the applicant has not invoked lexicography regarding the term “physiological response” therefore the examiner has applied the broadest reasonable interpretation of the phrases based on the ordinary and accustomed meaning of the words. For interpretation the Examiner refers to the dictionary definition of each word regarding physiological1 and response2 to show that the fatigue and pain responses taught by Peacock do teach a physiological response (See Peacock, [col. 3, lines 57-62]; Endurance testing may be nothing more than iterative strength testing in which the bar 33 is repetitively moved between the selected hanger elements 32 until fatigue or pain limitations are observable).
The 103 Rejections are updated and maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	 Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Regarding Claim 1:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One – Claim 1 recites a series of steps for a determining the ability of a person to perform a job.
a derivation step, wherein a predetermined group of demands, said predetermined group of demands including demands that have associated parameters, are used, in respect of a shift of a job, in a process wherein: in respect of demands in the predetermined group that lack associated parameters, the amount of time that a worker, in the course of the shift, performs each demand, is derived
and in respect of demands in the predetermined group that have associated parameters, each time such a demand is performed in the course of the shift, the duration, and associated parameters, is derived;
and a calculation step, wherein the loads placed upon the muscles of the worker in the course of the shift are calculated using, for each demand performed that is of the type that lacks associated parameters, the determined demand time and a predetermined group of load factors associated with said demand;

an analysis of the physiological responses of the person to a physical test carried out over a period of time wherein the muscles of the person are loaded in manner such that the loads born by the muscles over the period of time are proportional to the loads calculated to be born by the worker over the course of the shift, 
wherein the derivation step is carried out through the use of a…. of the worker carrying out the shift: and 
Appl. No. 16/379,662 Reply to Office Action mailed September 15. 2020 wherein the predetermined group of demands comprises: climbing, balancing, stooping, kneeling, crouching, reaching, handling, fingering, lift, lower, carry, push, pull, grip, sit, stand and walk. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. Claim 1 utilizes the system of at least a video recording. The use of the video recording amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and performs extra-solution of recording video, (MPEP 2106.05(g)). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, The use of the video recording amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and performs extra-solution of sending information, (MPEP 2106.05(g)).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (US 5740813 A) in view of Peacock (US 4720097 A) and Wickstrom (US 5403190).
Regarding Claim 1, Ogata teaches: A method for use determining the ability of a person to perform a job, the method comprising: a derivation step, wherein a predetermined group of demands, said predetermined group of demands including demands that have associated parameters, are used, in respect of a shift of a job, in a process wherein: in respect of demands in the predetermined group that lack associated parameters, the amount of time that a worker, in the course of the shift, performs each demand, is derived;  (See Ogata, [col. 4, lines 36-41]; With the work burden index calculation apparatus which is schematically shown in FIG. 2, the equivalent work burden is determined and stored for each work content, and thus by inputting work content and work time, the work burden index when the work is continued for the work time is calculated and outputted and further refer to Fig. 1 and Fig. 2;  Fig. 1 indicates the process taking place between “Start of Work” and “End of Work” (i.e. a work shift) and Fig. 2 shows the work burden calculation with regards to time and further see Fig. 7(a-c); visual representation of predetermined group). The “work content” are the tasks that are performed by the worker and are interpreted as the predetermined demands of the job during a shift. Further the Examiner notes the time is derived as it is a function of the formula.
a derivation step…. in a process wherein: and in respect of demands in the predetermined group that have associated parameters, each time such a demand is performed in the course of the shift, the duration, and associated parameters, is derived; (See Ogata, [col. 4, lines 42-54]; According to the invention, there is further provided a work burden index calculation apparatus which, as schematically shown in FIG. 9, comprises storage means X6 for storing, for each work content, data of equivalent work burden in a standard work providing the input means X8 for inputting work content parameter and work time concerning the work displayed on the display means X7, calculation means X9 for calculating the work burden index of the work content from the work time inputted and the equivalent work burden corresponding to the inputted work content parameter, and display means X10 for displaying the calculated work burden index and further see (Ogata, [col. 9, lines 40-59]; The operator, while watching the video display of the work element of setting the head lamp, judges the section of the work (i.e., whether the work is to set, set by nipping, couple, fit, etc.) and inputs data (f) using the mouse 97…While the work is actually done, a general work title such as "set" or "tighten" is displayed as grab display on the screen. Data "head lamp" is inputted using the keyboard 96, and data "set" is inputted using the mouse 97. When a general work title is inputted, the column of the work section (e) is set automatically and further refer to Fig. 14). The Examiner notes that each worked demand is logged thus effectively counting each instance.
and a calculation step, wherein the loads placed upon the muscles of the worker in the course of the shift are calculated using, for each demand performed that is of the type that lacks associated parameters, the determined demand time and a predetermined group of load factors associated with said demand; (See Ogata, [col. 4, lines 36-41]; With the work burden index calculation apparatus which is schematically shown in FIG. 2, the equivalent work burden is determined and stored for each work content, and thus by inputting work content and work time, the work burden index when the work is continued for the work time is calculated and outputted and further see Fig. 1 and Fig. 2;  Fig. 1 indicates the process taking place between “Start of Work” and “End of Work”  and Fig. 2 shows the work burden calculation with regards to time). The “work content” are the tasks that are performed by the worker and are interpreted as the  formula and further see Ogata, [col. 7, lines 51-61]; It is possible to take the average of the values obtained for the 20 different muscle kinds for each work content. FIG. 7(B) shows part of data of the average value of the maximum muscle contraction ratios for the individual muscle kinds for each work content that is determined by the position, load level and direction of push. FIG. 7(C) shows part of the average value of the calculated equivalent work burdens. In this case, the equivalent work burden is calculated for level zero work as well, i.e., the work in which the worker maintains the position thereof). The Examiner interprets the equivalent work burden index as the predetermined loading factors.
and a calculation step, wherein the loads… are calculated using, and for each demand performed that is of the type that has associated parameters, the determined demand time, a predetermined group of load factors associated with said demand and said parameters. (See Ogata, [col. 4, lines 42-54]; According to the invention, there is further provided a work burden index calculation apparatus which, as schematically shown in FIG. 9, comprises storage means X6 for storing, for each work content, data of equivalent work burden in a standard work providing the same work burden index, display means X7 for displaying images showing work status, input means X8 for inputting work content parameter and work time concerning the work displayed on the display means X7, calculation means X9 for calculating the work burden index of the work content from the work time inputted and the equivalent work burden corresponding to the inputted work content parameter, and display means X10 for displaying the calculated work burden index and further see Ogata, [col. 7, lines 51-61]; The operator, while watching the video display of the work element of setting the head lamp, judges the section of the work (i.e., whether the work is to set, set by nipping, couple, fit, etc.) and inputs data (f) using the mouse refer to Fig. 14). The Examiner notes that each worked demand is logged thus effectively counting each instance. Again the Examiner interprets the equivalent work burden index as the predetermined loading factors.
 wherein the derivation step is carried out through the use of a video recording of the worker carrying out the shift.  (See Ogata, [col. 8-9, lines 66-11]; Now, a work burden index calculation system which has been produced particularly for the invention will be described. FIG. 12 shows the system briefly. In the system, video information of a work cite 90 which is picked up by a video camera 91 on a video tape 92, can be used. The system 93 is a combination of a video system and a computer system, and it comprises a video player 98 and a display 94. The video player 98 is connected via an input/output interface 100 to the computer system including a CPU 101. To the computer system, the display 94 is connected along with a keyboard 96 and a mouse 97 via the input/output interface 100. In the computer system, a RAM 102 and a ROM 103 are connected to the CPU 101 via a bus and further see Ogata, [col. 9, lines 18-24]; An area 94b is used for mostly displaying still images on it. An area 94c is used for mostly displaying and inputting work content parameter, work time, etc. FIG. 13 shows a display state when the operator inputs the work content parameter, work time, etc. while video information of the work status from the video player 98 is displayed the area 94a. The data input operation will now be described).
While Ogata teaches the prior methods of claim 1, specifically monitoring workers to determine load borne by muscles of a worker during a shift, Ogata does not further specify the  an analysis of the physiological responses of the person to a physical test carried out over a period of time wherein the muscles of the person are loaded in manner such that the loads born by the muscles over the period of time are proportional to the loads calculated to be born by the worker over the course of the shift. (See Peacock, [col. 1; lines 20-26]; At other times, such evaluations may occur as an ongoing effort to increase productivity by matching a worker's physical capabilities with a particular job requirement. In many instances such evaluations are hampered by a lack of objective criteria upon which the specialist can appraise the worker's vocational capabilities and further see Peacock, [col. 1, lines 38-43]; It is the object of the present invention to provide a simulated work station wherein the capabilities of a worker to perform routine tasks associated with his job requirements can be objectively evaluated… Another object of the present invention is to provide a simulated work station which can replicate the work requirements of a number of actual work stations and further see Peacock, [col. 3, lines 57-62]; Endurance testing may be nothing more than iterative strength testing in which the bar 33 is repetitively moved between the selected hanger elements 32 until fatigue or pain limitations are observable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated testing and requirement matching as taught by Peacock, because as taught by Peacock, [col. 1, lines 22-24]; ” to increase productivity by matching a worker's physical capabilities with a particular job requirement.” By increasing the productivity of a worker the system provides an added benefit to the user by allowing workers to be placed in position where they are better able to perform.
(See Ogata, [Fig. 7(a-c)]; Ogata does not further teach all the elements within the grouping. However, Ogata, in view of Peacock/Wickstrom does teach wherein the predetermined group of demands comprises: climbing, balancing, stooping, kneeling, crouching, reaching, handling, fingering, lift, lower, carry, push, pull, grip, sit, stand and walk; (See Wickstrom, [col. 3, lines 25-30]; VCWS 19 also allows observation of certain subfactors such as: climbing and balancing, stooping, crouching, reaching, handling, standing, walking, carrying, lifting, fingering (feeling), pushing and pulling, kneeling, talking and hearing, and seeing and further see Wickstrom, [col. 4, lines 14-18]; At each work level, the test subject must perform a dexterity activity while enduring awkward grip and wrist postures. and further see Wickstrom, [col. 14, lines, 10-15]; Then you will return the pan to its starting position on the floor, by stepping back, lowering the pan to your waist, pivoting, and lowering the pan to its initial starting position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated additional demands as taught by Wickstrom because as taught by Wickstrom, [col. 3, lines 19-24];  it allows the system to “evaluates a person's dynamic physical capacities. The purpose of this test is to give an objective measure of the Physical Demands Factor of the Worker Qualifications Profile of the Dictionary of Occupational Titles.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.dictionary.com/browse/physiological - consistent with the normal functioning of an organism.
        
        2 https://www.dictionary.com/browse/response?s=t - an answer or reply, as in words or in some action.